Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-20 are pending in this application. Claims 1-11 are withdrawn.

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021. Species III was elected, with corresponding claims 12-20.

Priority
It is acknowledged that Applicant claims priority to provisional patent application 62/737,796 filed on 09/27/2018.

Specification
The disclosure is objected to because of the following informalities: 
b.	In paragraph [0055] line 5, secondary switch is labeled as 606. Fig. 6 indicates that 606 is an inductor. Specification is unclear.
c.	In paragraph [0055] line 6, “secondary switch 606 to trip” is mentioned. Fig. 6 indicates that 606 is an inductor.  Specification is unclear.
.
Appropriate correction is required.

Claim Objections
Claims 13-14 are objected to because of the following informalities: 
Claim 13 line 1, “further comprising causing” should be --further comprising, causing--. 
Claim 14 line 1, “further comprising causing” should be --further comprising, causing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kesselring (US2849659).
Regarding claim 12, Kesselring teaches a method (refer to title, Direct-current and alternating-current circuit interrupters), comprising: receiving an interruption command (column 9 line 68, release rod 113 is pulled down) (also refer to column 10 line 21, if a short circuit occurs) at a primary mechanical switch (i.e. circuit breaker S) (fig.10) in response to detecting a fault current (refer to column 10 line 22, rapid change in current); initiating a separation of contacts of the primary mechanical switch (column 9 lines 71-75, lifts the contact bridge 91 off the stationary contacts 89 and 90) in response to receiving the interruption command (column 9 lines 66-69, for interrupting load current); commutating the fault current into a parallel capacitor branch (column 9 lines 73-75 and column 10 line 1, at the time… impulse circuit of capacitor C and inductance L starts discharging); creating a zero-crossing in the fault current (refer to column 10 lines 15-20, interrupting the residual current) at an alternating current (AC) circuit breaker (i.e. auxiliary switch S’) (fig.10); and disrupting the fault current by the AC circuit breaker (column 10 lines 42-45, if additional interruption of the residual current is desired … auxiliary switch S’ is opened) in response to the zero- crossing in the fault current (refer to column 10 lines 12-15, the artificial production of current zero passages).
Regarding claim 13, Kesselring teaches the method of claim 12, further causing a decay in the fault current in a main circuit (refer to column 10 lines 12-13, current reduction in breaker S).
Regarding claim 14, Kesselring teaches the method of claim 12, further causing a reduction of the fault current (refer to column 10 lines 12-15, the current reduction in breaker S caused by the impulse current) through the primary mechanical switch (i.e. circuit breaker S) (fig.10) by a short-circuit capacitor (i.e. capacitor C) (fig.10) in the parallel capacitor branch (implicit from fig.10).
Regarding claim 16, Kesselring teaches the method of claim 12, wherein the separation of the contacts of the primary mechanical switch (refer to column 1 lines 40-50, in response to arbitrary and automatic release of the breaker) creates an arc between the contacts (refer to column 1 lines 40-50, securing an interruption with minimum arcing or no arcing).
Regarding claim 17, Kesselring teaches the method of claim 16, wherein a voltage across the arc between the contacts of the primary mechanical switch (refer to column 9 line 67, for interrupting the load current) causes an oscillatory current in the parallel capacitor branch (refer to column 9 line 75 and column 10 line 1, the impulse circuit of capacitor C and inductance L starts discharging).
Regarding claim 19, Kesselring teaches the method of claim 12, further comprising closing (refer to column 10 lines 46-50, for closing the circuit, it is preferable to close the breaker S before closing the switch S’) the primary mechanical switch (i.e. circuit breaker S) (fig.10) in response to disrupting the fault current (refer to column 10 lines 46-50, delaying closing movement of the switch S’) at the AC circuit breaker (i.e. auxiliary switch S’) (fig.10).
Regarding claim 20, Kesselring teaches the method of claim 12, wherein closing the primary mechanical switch (refer to column 10 lines 40-42, after the interruption in breaker S) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kesselring (US2849659) and further in view of Abplanalp (US9640974B2).
Regarding claim 15, Kesselring teaches the method of claim 14.
Kesselring does not teach wherein the primary mechanical switch is supplied a voltage of less than approximately 83 V.
Abplanalp teaches wherein the primary mechanical switch (i.e. contacts 20a and 20b) (fig.4) is supplied a voltage of less than approximately 83 V (refer to column 5 lines 58-60, arc voltage drop in the first state 22a is typically in the range of 20 V-100 V).

Regarding claim 18, Kesselring teaches the method of claim 16.
Kesselring does not teach wherein the primary mechanical switch is supplied a voltage greater than 100 V and less than approximately 283 V.
Abplanalp teaches wherein the primary mechanical switch (i.e. contacts 20a and 20b) (fig.4) is supplied a voltage greater than 100 V and less than approximately 283 V (refer to column 5 lines 58-60, arc voltage drop in the first state 22a is typically in the range of 20 V-100 V …. Further refer to column 5 lines 60-63, the arc voltage drop in the second state 22b typically differs from the arc voltage in the first state 22a by at least a factor of 1.5 for currents larger than 2 times the nominal current).
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to find optimum voltage range for the primary mechanical switch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/24/2021








	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839